Citation Nr: 0946140	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from August 1955 to 
October 1958, including prior other service of seven months 
and eight days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The Veteran has tinnitus that is related to his military 
service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
tinnitus, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duty to notify 
and assist is necessary.

The Veteran contends that he has tinnitus (ringing in his 
ears) that is related to exposure to noise in service 
including exposure to heavy construction equipment, 
explosives, drilling equipment, and small weapons.  
Specifically, the Veteran has stated that, during the last 
two weeks he was in service while he was working in a quarry 
blasting rock and hauling it to a crusher, he began having 
headaches and ringing in his ears.  He says that, at his 
separation examination, he mentioned this to the examiner 
who, however, did not seem to care and seemed more concerned 
about getting the Veteran out so that he could go and eat.  
The Veteran also says that he was married shortly after his 
discharge and that he would ask his wife to answer the phone 
because he would hear a ringing sound, but it was not the 
phone.  Rather it was the noise in his ears, which has 
worsened since service.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

In evaluating the Veteran's claim, VA is required to give due 
consideration to all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).  Lay testimony is competent regarding 
features or symptoms of injury or disease when the features 
or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when 1) a lay person is competent to identify the 
medical condition; 2) the lay person is reporting a 
contemporaneous medical diagnosis; or 3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed.Cir. 2009) citing Buchanan v. Nicholson, supra, and 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service treatment records are silent for any complaints or 
diagnosis of tinnitus.

VA treatment records show the Veteran was first fitted for 
hearing aids due to bilateral hearing loss in February 1999, 
but no reference was made of tinnitus.  In April 2005, the 
Veteran was seen in consult with Ear, Nose and Throat (ENT) 
for complaints of dizziness, and he was assessed to have had 
viral vestibular labrynthitis that resolved by July 2005.  
Again, the pertinent VA treatment records do not show 
complaints of tinnitus or a worsening thereof.  At a July 
2005 VA Audiology evaluation, however, he complained of 
having periodic bilateral tinnitus.  The Veteran also 
reported a history of military noise exposure to weapons, 
demolitions (explosives), jackhammers, and heavy equipment.  
However, no assessment as to tinnitus was made.

The Veteran underwent VA audio examination in September 2005.  
The Veteran reported noise exposure in the military to heavy 
equipment, demolitions, jack hammers, and air drills at a 
rock crusher quarry, and basic training noise, without the 
benefit of hearing protection.  He also reported post-service 
occupational noise but with the use of hearing protection.  
He denied any recreational noise exposure.  As for tinnitus, 
he reported periodic tinnitus after his military service and 
present constant tinnitus after vestibular viral 
labrynthitis.  In rendering an opinion, the examiner conceded 
that the Veteran had noise exposure in service as supported 
by his DD 214.  However, he opined that, since the Veteran 
reported the onset of "constant bilateral tinnitus" after 
vestibular labrynthitis, his tinnitus is less likely as not 
caused by or a result of the Veteran's military service.  

In support of his claim, the Veteran also submitted multiple 
pictures showing various types of heavy construction 
equipment he used while in service.  According to comments by 
the Veteran, some of these pictures show him operating some 
of this equipment.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially the Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; i.e., 
that he was exposed to loud noise in service and that he has 
had tinnitus since service.  Charles v. Principi, 16 Vet. 
App. 370 (2002) (finding the Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Further, the Veteran's written statements regarding his in-
service noise exposure are credible and consistent with the 
circumstances of his service with a mobile construction 
battalion.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  In view of the foregoing, the Board concludes that 
there is ample evidence in the record on appeal to show that 
the Veteran sustained acoustic trauma during active service.  
Moreover, the RO conceded noise exposure in service when it 
granted service connection for bilateral hearing loss. 
 
After carefully reviewing the evidence of record and 
resolving all reasonable doubt in his favor, the Board finds 
that the Veteran's current tinnitus cannot be reasonably 
disassociated from his in-service exposure to loud noises.  
Although the VA examiner opined that the Veteran's tinnitus 
is less likely related to service, that opinion is based upon 
the faulty premise that tinnitus has to be "constant" in 
order to be service-connected.  However, VA regulation only 
requires that tinnitus be "recurrent."  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  The record reveals the Veteran 
has reported to both the RO and his VA treating physicians 
that he began having ringing in his ears shortly before 
discharge and that it has continued on a periodic basis since 
then.  The Board finds no reason to find the Veteran's 
statements as to continuity to be incredible.  

Furthermore, the examiner's reliance on the Veteran's report 
of having "constant" tinnitus since the vestibular 
labrynthitis is misplaced as the medical evidence for 
treatment for that condition, to which the examiner had 
access to, fails to show any complaints or findings of 
tinnitus, including an increase in the severity of it.  
Rather the July 2005 VA Audiology evaluation note shows a 
report of only periodic tinnitus.  

Given these inaccuracies, the Board finds that the VA 
examiner's opinion and reasoning have little to no probative 
value.  Thus, when weighed against the Veteran's reported 
continuity of symptomatology since service, the Board finds 
the evidence is at least in equipoise that the Veteran's 
tinnitus is related to noise exposure incurred in service.

Finally, the Board notes that the RO granted the Veteran 
service connection for bilateral hearing loss based on the 
same claim of noise exposure in the November 2005 rating 
decision.  The fact that the Veteran has been granted 
compensation for a service-related hearing loss adds to the 
credibility of his contention that his tinnitus is related to 
service because 'an associated hearing loss is usually 
present' with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, 
Approach to the Patient with Ear Problems.   
 
Based on the totality of the evidence, and resolving all 
reasonable doubt in his favor, the Board finds that the 
Veteran currently has tinnitus that was incurred during his 
active military service as a result of exposure to loud 
noises.  Accordingly, service connection for tinnitus is 
warranted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303. 


ORDER

Entitlement to service connection for tinnitus is granted.





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


